Citation Nr: 1026662	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  09-28 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement for bilateral hearing loss, and if 
so, whether service connection warranted. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement for tinnitus, and if so, whether 
service connection warranted. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement for a bilateral foot disorder, 
claimed as pes planus, and if so, whether service connection 
warranted. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above claims.

In June 2010, a videoconference hearing was held before the 
undersigned Veterans Law Judge.

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, and pes planus on the merits are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claims for entitlement to service 
connection for bilateral hearing loss, tinnitus, and pes planus 
were denied by an unappealed November 2004 rating decision.  

2.  The evidence received in support of the Veteran's claims for 
entitlement to service connection for bilateral hearing loss, 
tinnitus, and pes planus since the November 2004 rating decision 
is not duplicative or cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the claims. 


CONCLUSIONS OF LAW

1.  The November 2004 rating decision denying the claims of 
entitlement to service connection for bilateral hearing loss, 
tinnitus, and pes planus is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been received since the 
November 2004 rating decision that denied service connection for 
bilateral hearing loss, tinnitus, and pes planus.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).   In this decision, the Board reopens 
the Veteran's claims for service connection for bilateral hearing 
loss, tinnitus, and pes planus and remands them for further 
development.  Thus, a discussion of VA's duties to notify and 
assist is not necessary.


II.  New and Material Evidence

When a claim for service connection has been previously denied, 
it may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. 3.156.  Evidence is new if it has not been previously 
submitted to agency decision makers.  38 C.F.R. § 3.156(a).  
Evidence is material if it, either by itself or considered in 
conjunction with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence cannot be cumulative or redundant of the 
evidence of record at the time of the last prior final denial of 
the service connection claim the Veteran seeks to reopen, and 
must raise a reasonable possibility of substantiating the claim.  
Id.  For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A claim for service connection is substantiated where a 
particular injury or disease resulting in disability was incurred 
in the line of duty in active military service or, if pre-
existing such service, was aggravated during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a); 3.306.  "[I]n 
order to establish service connection or service-connected 
aggravation for a present disability the veteran must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  

In addition to the three-part test outlined above, service 
connection may be presumed for certain chronic diseases, 
including hearing loss and tinnitus, that are manifested to a 
compensable degree within one year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111.  A preexisting injury or disease will be 
considered to have been aggravated by service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a).

Under VA regulations, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).  

The Veteran's claims of entitlement to service connection for 
hearing loss, tinnitus, and pes planus were denied by a November 
2004 rating decision.  The RO denied the claims on the grounds 
that the evidence did not show that either the Veteran's hearing 
loss or tinnitus were incurred in service.  In doing so, the RO 
conceded that the Veteran's was exposed to noise as an air craft 
maintenance specialist in service, but noted that the Veteran's 
hearing levels in service were normal.  Furthermore, a VA 
examiner opined that the Veteran's hearing loss was not related 
to service because hearing loss did not occur until many years 
after discharge.  Additionally, while the Veteran asserted that 
he began experiencing symptoms of tinnitus in service, there was 
no evidence of complaints of tinnitus during service.  With 
respect to pes planus, the RO determined that the Veteran's pes 
planus existed prior to service and there was no evidence showing 
aggravation in service.  

The Veteran was notified of this decision and of his appellate 
rights by letter dated November 2004.  He submitted a notice of 
disagreement with the denial of hearing loss and flat feet in 
November 2004.  The RO issued a statement of the case addressing 
these two issues in October 2005.  The Veteran did not submit a 
substantive appeal.  See 38 C.F.R. §§  20.200, 20.202.   
Therefore, the November 2004 rating decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Veteran filed a claim 
to reopen in October 2007.   

At the time of the November 2004 rating decision, the evidence of 
record consisted of the Veteran's service treatment records, VA 
treatment records, and an October 2004 VA audiological 
examination.  At the examination, the Veteran showed only left 
ear hearing loss as defined by 38 C.F.R. § 3.385.  The 
examination report notes the Veteran's history of noise exposure, 
the predominance of noise exposure to the right ear, and the 
Veteran's assertion of continuous symptoms of tinnitus beginning 
in 1965. 

Since November 2004, new evidence has been associated with the 
Veteran's claims file.  This evidence consists of recent VA 
treatment records, including an audiological consultation dated 
February 2009 that notes the Veteran's complaints and history of 
tinnitus, and the Veteran's June 2010 hearing testimony wherein 
he asserts that he has had tinnitus and hearing loss continuously 
since service.  

The new evidence, particularly the Veteran's testimony that he 
has experienced hearing loss since service, is material because 
it tends to show that the Veteran's hearing loss had its onset 
during, or was caused by, his military service.  See 38 C.F.R. 
§ 3.156(a).  The Veteran also continues to assert that he has 
experienced tinnitus since service.  This is significant in light 
of the fact that the October 2004 VA examiner concluded that 
tinnitus was not related to in-service noise exposure because 
there was no evidence of tinnitus in the claims folder.        

Accordingly, the new evidence of record pertaining to the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus provides a reasonable possibility of 
substantiating the claims.  See 38 C.F.R. § 3.156.   As new and 
material evidence has been submitted, the claims for entitlement 
to service connection for bilateral hearing loss and tinnitus are 
reopened.

With respect to pes planus, at the time of the November 2004 
rating decision the service treatment records showed that pes 
planus, third degree, asymptomatic, was noted upon entry into 
service in August 1963.  VA treatment records showed bilateral 
foot deformities.  The evidence obtained since the November 2004 
rating decision includes VA treatment records dated January 2009 
to April 2009 and testimony from the Veteran's June 2010 hearing.  
The Veteran's claim for service connection for pes planus was 
previously denied in November 2004 because there was no evidence 
of aggravation or treatment in service.  At the June 2010 
hearing, the Veteran testified that he regularly walked on hard 
concrete on the flight line while wearing combat boots with no 
arch support.  This evidence is new as it has not previously been 
submitted.  See 38 C.F.R. § 3.156(a).  It is also material as it 
relates to a previously unestablished fact necessary to 
substantiate the Veteran's claim, specifically evidence of an in-
service event that may have caused in-service aggravation of the 
Veteran's foot disorder.  Id.  As the additional evidence is both 
new and material, the claim for service connection for a 
bilateral foot disorder, claimed as pes planus, is reopened. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss is 
reopened.

New and material evidence having been submitted, the claim of 
entitlement to service connection for tinnitus is reopened. 

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral foot disorder, 
claimed as pes planus, is reopened. 


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.

The Veteran has a current diagnosis of bilateral pes planus and 
history of treatment for foot pain.  VA treatment notes from 
February 1999 show that the Veteran complained of right heel pain 
and was diagnosed with plantar fasciitis.  He was prescribed a 
heel insert and the notes from June 1999 indicate that this 
course of treatment was temporarily successful.  However, 
subsequent VA treatment records from September 2000 note that the 
Veteran has deformities of the left and right foot.  In February 
2001, he underwent physical therapy for his foot problems.  In 
January 2007, VA treatment notes indicate that the Veteran has a 
bilateral pes planus deformity with pain in the left arch.  

Pes planus was noted on the Veteran's August 1963 entrance 
examination report, but the examiner noted that the condition was 
asymptomatic at that time.  At his June 2010 hearing, the Veteran 
testified that he regularly walked on hard concrete on the flight 
line while wearing combat boots that provided no arch support.  
The Veteran is competent to testify to matters that he personally 
observed that and knowledge that he derived from his own senses.  
See C.F.R. § 3.159(a)(2);  Layno v. Brown, 6 Vet. App. 465, 471 
(1994).  The Veteran's testimony is credible as it is facially 
plausible and consistent with his service records, which refer to 
his service on the flight line.  Additionally, the Veteran's 
demeanor as a witness at the hearing, including his strength of 
memory and clarity of recall, weigh in favor of his credibility.

In light of the above, further development is required because 
the medical evidence of record does not contain sufficient 
information to address the required legal inquiry.  See 38 
U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Thus, it is incumbent on the Board to remand 
this matter to supplement the record prior to adjudicating this 
claim.  See Wallin v. West, 11 Vet. App. 509, 513 (1998); Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003).  

With respect to hearing loss and tinnitus, the Veteran was 
exposed to noise working on the flight line during service.  He 
has reported suffering from hearing loss and tinnitus since 
service.  Therefore, on remand he should be afforded an 
appropriate VA examination.  See 38 C.F.R. § 3.159(c)(4).

Additionally, as the record indicates that the Veteran currently 
receives treatment at the Mountain Home, Tennessee, VA Medical 
Center (VAMC), an effort should be also be made to obtain any 
additional VA treatment records, dated since June 2009.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
from the VA Medical Center in Mountain 
Home, Tennessee, dated since June 2009.

2.  Thereafter, schedule the Veteran for an 
appropriate VA medical examination of his 
feet.  The claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  

The examiner is requested to provide an 
opinion as to the diagnosis of all foot 
disorders found to be present.  

The examiner should state whether it is at 
least as likely as not (50 percent or 
greater probability) that any foot disorder 
(other than pes planus) is related to 
service.

With respect to pes planus, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that pes 
planus was aggravated (i.e., underwent a 
permanent increase in severity) by service.  

The examiner is directed to discuss the 
August 1963 entrance examination report, 
which notes third degree, asymptomatic pes 
planus, and the Veteran's statements 
regarding the nature of his duties in 
service and regular exposure to concrete 
flooring and lack of arch support. 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions. 

3.  Schedule the Veteran for a VA 
audiological examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.

Appropriate testing, including a controlled 
speech discrimination test (Maryland CNC) 
and a puretone audiometry test, should be 
conducted.  The results of puretone 
threshold testing for 500, 1000, 2000, 
3000, and 4000 Hertz and speech recognition 
testing using the Maryland CNC test are to 
be reported.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any diagnosed hearing loss and/or tinnitus 
had its onset during active service or is 
related to any in-service disease, event, 
or injury, including noise exposure while 
working on the flight line.  In doing so, 
the examiner should consider the Veteran's 
complaints of having hearing loss and 
tinnitus since service.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  The RO/AMC should read all medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and 
should return the case to the examiner if 
all questions posed are not answered.  

5.  Finally, readjudicate the claims on 
appeal.  If the claims remain denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


